MILLER, Judge,
concurring.
I reluctantly concur. My view is that KRS 395.270 would be better construed as excluding tort claims. Nevertheless, bound by precedent, I concur and point out that the appropriate statute of limitations for a tort action against a personal representative of one who expires before the statute has run is set forth in KRS 413.-180(3). See Witherspoon v. Salm, Ky., 346 S.W.2d 48 (1961). See also Lemmons v. Ransom, Ky., 670 S.W.2d 478 (1984), and Tucker v. Johnson, Ky.App., 619 S.W.2d 496 (1981). (injuries emanating from automobile accidents since the adoption of the two-year statute of limitations in the no-fault act. KRS 304.39-230(6))